—In a matrimonial action in which the parties were divorced by judgment entered June 21, 1985, the defendant wife appeals (1) from an order of the Supreme Court, Kings County (Schneier, J.), dated August 6, 1986, which, inter alia, determined that she had forfeited her right to purchase the plaintiff husband’s one-half interest in the marital premises, and (2), as limited by her brief, from so much of an order of the same court, dated September 4, 1986, as denied her motion for reargument.
Ordered that the order dated August 6, 1986 is affirmed; and it is further,
Ordered that the appeal from the order dated September 4, 1986, is dismissed, as no appeal lies from an order denying reargument, and it is further,
Ordered that the respondent is awarded one bill of costs.
The record establishes that the defendant was well aware that her option to purchase the plaintiff’s one-half interest in the former marital premises would expire on December 24, 1985, yet she took no steps to exercise that option within the requisite time. It further appears that she was still unable or unwilling to exercise that option in June 1986 when Special Term afforded her another opportunity to do so. Therefore, Special Term correctly determined that the right had been forfeited, and that the premises should be sold to a third party and the proceeds divided, in accordance with the terms of the supplementary judgment, dated December 12, 1985.
We have considered the defendant’s other contentions and have found them to be without merit. Thompson, J. P., Weinstein, Kunzeman and Harwood, JJ., concur.